PER CURIAM.
In conjunction with his arrest for robbery, the sheriffs office confiscated appellant’s personal effects, which included the sum of $499.55. After appellant was sentenced, he filed a motion for return of property, alleging that all of the money taken from the bank robbery was accounted for and had been returned to the proper bank officials, and that the $499.55 taken from him was his private property and not related to any criminal activity. The court denied appellant’s motion without explanation and without a hearing.
Appellant contends that it was error to deny his motion without a hearing and the state concedes the correctness of that contention.
Accordingly, we reverse the order appealed from and remand the cause with directions to grant appellant a hearing on his motion for the return of his property.
HERSEY, C.J., and DOWNEY and GLICKSTEIN, JJ., concur.